Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art for at least the requirements of independent claim 1 requiring “…a plurality of rotatable pad holders provided on the housing; a plurality of cleaning pads, wherein one of the plurality of cleaning pads is provided on each of the plurality of rotatable pad holders for rotation therewith; and at least one drive motor operably coupled with the plurality of rotatable pad holders for rotation of the plurality of rotatable pad holders and the plurality of cleaning pads; and at least one removable pad alignment jig for simultaneously mounting the plurality of cleaning pads on the plurality of rotatable pad holders”. The closest prior art of record U.S. Patent (6,421,869) to Olsson is silent regarding this arrangement with particular to the at least one removable pad alignment jig for simultaneously mounting the plurality of cleaning pads on the plurality of rotatable pad holders, as required in claim 1. The other prior art of record fails to disclose or suggest alone or in combination as required in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
2.	Claims 1-20 are allowed. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723